Case 1:19-cv-13525-RMB-JS Document 25 Filed 10/27/20 Page 1 of 11 PageID: 357



                 IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW JERSEY
                            CAMDEN VICINAGE

    LIONEL J. MISSOURI,
                                          Civil No. 19-13525(RMB/JS)
                   Plaintiff,
                                          OPINION
          v.

    AMAZON.COM, INC.,

                   Defendant.


APPEARANCES:


LIONEL J. MISSOURI
1 MILLBANK COURT
VOORHEES, NJ ZIP

      Pro se.

JAMES N. BOUDREAU
CHRISTIANA L. SIGNS
GREENBERG TRAURIG LLP
1717 ARCH STREET
SUITE 400
PHILADELPHIA, PA 19103

      On behalf of Defendant Amazon.com, Inc.


BUMB, District Judge

      This case concerns a pro se suit by a former employee of

Amazon.com, Inc. (“Amazon” or “Defendant”).          Currently before

the Court is Defendant’s Motion to Dismiss the Plaintiff’s

Amended Complaint.     For the reasons discussed herein,

Defendant’s Motion to Dismiss will be granted and the Amended

Complaint will be dismissed with prejudice.
Case 1:19-cv-13525-RMB-JS Document 25 Filed 10/27/20 Page 2 of 11 PageID: 358



                                BACKGROUND

      The facts of this matter are not disputed by the parties

and were reviewed in greater detail in this Court’s previous

Opinion in this matter.      In the fall of 2018, Plaintiff Lionel

J. Missouri sought and obtained an “at-will” employee position

at an Amazon warehouse in Bellmawr, New Jersey.          Mr. Missouri

intended to work overnight shifts for Amazon on a part-time

basis to supplement the income from his daytime job working in

downtown Philadelphia.      Mr. Missouri was instructed to use an

Amazon online portal to review shift availability and sign up

for desired timeslots.      After working for three days in early

November 2018, however, Mr. Missouri was unable to obtain

subsequent overnight shifts, due to an apparent lack of

availability of shifts which matched his desired hours.

      After trying, and failing, to obtain additional shifts over

the course of several weeks, Mr. Missouri engaged in an initial

correspondence with Amazon Human Resources via email on November

26-27, 2018.    More than a month passed, during which time Mr.

Missouri experienced a continuing inability to acquire shifts

that met his desired time parameters.         He did not have further

contact with Amazon HR, however, until January 14-15, 2019, when

Mr. Missouri engaged in further email correspondence with the

same HR representative, Ms. Caitlin HayGlass, regarding his

confusion over deposits into his bank account which he believed

                                     2
Case 1:19-cv-13525-RMB-JS Document 25 Filed 10/27/20 Page 3 of 11 PageID: 359



had been made in error.      In the course of this correspondence,

Mr. Missouri took the opportunity to reiterate his frustration

with the Amazon shift acquisition process and expressed general

disappointment with his experience as an employee, but did not

provide any additional information in response to Ms. HayGlass’

inquiries.    Within a week, on January 21, 2019, Mr. Missouri

submitted notice of his resignation, again via email to Ms.

HayGlass.

      On April 15, 2019, Mr. Missouri filed a Complaint against

Amazon in the Superior Court of New Jersey, Civil Division,

Camden County, alleging that on November 27, 2018 Amazon had

“violated its own policy against [its] employee.”           Amazon

removed the matter to this Court on June 7, 2019. [Dkt. No. 1]

      Amazon filed a Motion to Dismiss on June 28, 2019. [Dkt.

No. 8]    On January 24, 2020, this Court issued an Opinion and

Order dismissing the Complaint without prejudice, and granting

Mr. Missouri leave to amend within thirty days. [Dkt. Nos. 15-

16]   On February 24, 2020, Mr. Missouri filed Motion for Leave

to File an Amended Complaint, with the Complaint itself

attached. [Dkt. No. 17]      On February 26, 2020, the Court issued

an Order converting the Motion into an Amended Complaint. [Dkt.

No. 18]

      On March 18, 2020, Amazon filed a Motion to Dismiss the

Amended Complaint. [Dkt. No. 20]         On September 10, 2020, the

                                     3
Case 1:19-cv-13525-RMB-JS Document 25 Filed 10/27/20 Page 4 of 11 PageID: 360



Court issued an Order to Show Cause directing Mr. Missouri to

respond to Amazon’s Motion.       On October 8, 2020, Mr. Missouri

responded to the Order and opposed the Motion.

                                 ANALYSIS

      A.    Subject Matter Jurisdiction

      This Court has jurisdiction over this action pursuant to 28

U.S.C. § 1332, as there is complete diversity between Plaintiff

and Defendant and the amount in controversy is alleged to exceed

$75,000.

      B.    Standard for Motion to Dismiss

      When considering a motion to dismiss a complaint for

failure to state a claim upon which relief can be granted

pursuant to Federal Rule of Civil Procedure 12(b)(6), a court

must accept all well-pleaded allegations in the complaint as

true and view them in the light most favorable to the plaintiff.

Evancho v. Fisher, 423 F.3d 347, 351 (3d Cir. 2005).           It is well

settled that a pleading is sufficient if it contains “a short

and plain statement of the claim showing that the pleader is

entitled to relief.”      FED. R. CIV. P. 8(a)(2).

      “While a complaint attacked by a Rule 12(b)(6) motion to

dismiss does not need detailed factual allegations, a

plaintiff’s obligation to provide the ‘grounds’ of his

‘entitle[ment] to relief’ requires more than labels and

conclusions, and a formulaic recitation of the elements of a

                                     4
Case 1:19-cv-13525-RMB-JS Document 25 Filed 10/27/20 Page 5 of 11 PageID: 361



cause of action will not do . . . .”        Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007) (alteration in original)

(citations omitted) (first citing Conley v. Gibson, 355 U.S. 41,

47 (1957); Sanjuan v. Am. Bd. of Psychiatry & Neurology, Inc.,

40 F.3d 247, 251 (7th Cir. 1994); and then citing Papasan v.

Allain, 478 U.S. 265, 286 (1986)).

           To determine the sufficiency of a complaint, a
      court must take three steps.    First, the court must
      “tak[e] note of the elements a plaintiff must plead to
      state a claim.”     Second, the court should identify
      allegations that, “because they are no more than
      conclusions, are not entitled to the assumption of
      truth.” Third, “whe[n] there are well-pleaded factual
      allegations, a court should assume their veracity and
      then determine whether they plausibly give rise to an
      entitlement for relief.”

Malleus v. George, 641 F.3d 560, 563 (3d Cir. 2011) (alterations

in original) (citations omitted) (quoting Ashcroft v. Iqbal, 556

U.S. 662, 664, 675, 679 (2009)).         A court may “generally

consider only the allegations contained in the complaint,

exhibits attached to the complaint and matters of public

record.”    Schmidt v. Skolas, 770 F.3d 241, 249 (3d Cir. 2014)

(citing Pension Benefit Guar. Corp. v. White Consol. Indus.,

Inc., 998 F.2d 1192, 1196 (3d Cir. 1993)).

      A district court, in weighing a motion to dismiss, asks

“not whether a plaintiff will ultimately prevail but whether the

claimant is entitled to offer evidence to support the claim.”

Twombly, 550 U.S. at 563 n.8 (quoting Scheuer v. Rhoades, 416


                                     5
Case 1:19-cv-13525-RMB-JS Document 25 Filed 10/27/20 Page 6 of 11 PageID: 362



U.S. 232, 236 (1974)); see also Iqbal, 556 U.S. at 684 (“Our

decision in Twombly expounded the pleading standard for ‘all

civil actions’ . . . .”); Fowler v. UPMC Shadyside, 578 F.3d

203, 210 (3d Cir. 2009) (“Iqbal . . . provides the final nail in

the coffin for the ‘no set of facts’ standard that applied to

federal complaints before Twombly.”).         “A motion to dismiss

should be granted if the plaintiff is unable to plead ‘enough

facts to state a claim to relief that is plausible on its

face.’”    Malleus, 641 F.3d at 563 (quoting Twombly, 550 U.S. at

570).

        The Third Circuit, however, has noted that “[t]he

obligation to liberally construe a pro se litigant’s pleadings

is well-established.”      Higgs v. Atty. Gen. of the U.S., 655 F.3d

333 (3d Cir. 2011) (citing Estelle v. Gamble, 429 U.S. 97, 106

(1976) and Haines v. Kerner, 404 U.S. 519, 520-21 (1972)); see

also Tabron v. Grace, 6 F.3d 147, 153 n.2 (3d Cir. 1993) (noting

that the Third Circuit has “traditionally given pro se litigants

greater leeway where they have not followed the technical rules

of pleading and procedure.”).       When a plaintiff files a

complaint pro se and is faced with a motion to dismiss, “unless

amendment would be futile, the District Court must give a

plaintiff the opportunity to amend her complaint.”           Phillips v.

County of Allegheny, 515 F.3d 224, 228 (3d Cir. 2008) (citing

Shane v. Fauver, 213 F.3d 113, 116 (3d Cir. 2000) (Alito, J.))

                                     6
Case 1:19-cv-13525-RMB-JS Document 25 Filed 10/27/20 Page 7 of 11 PageID: 363



(emphasis added).     This is the case even when leave to amend has

not been sought; in such a situation, a district court is

directed to set a time period for leave to amend.           Shane, 213

F.3d at 116 (citing Borelli v. City of Reading, 532 F.2d 950,

951 n.1 (3d Cir. 1976)).      If, however, allowing the pro se

plaintiff to amend would be futile, dismissal with prejudice is

proper.    See Jackson v. Division of Developmental Disabilities,

394 F. App’x 950, 952 (3d Cir. 2010) (holding that amendment of

complaint would be futile because pro se plaintiff had “ample

opportunity to elaborate on his claims”).

      C.    Defendant’s Motion to Dismiss

      Amazon moves to dismiss the Amended Complaint for failure

to state a claim.     It notes that Plaintiff only expressly

asserts one cause of action: a violation of “New Jersey Bill

A1117,” a piece of legislation introduced in the New Jersey

Assembly in 2016 which was never actually adopted as law.

Defendant argues that because “Bill A1117” never became law,

Plaintiff “cannot invoke its protections or rely on it to

support his claim for relief” – and that, even if the bill were

law, Plaintiff has failed to allege any specific conduct

amounting to a violation of its provisions.

      Defendant further scrutinizes the Amended Complaint for

other possible claims, and notes that Plaintiff makes references

to a binding contract between the parties, and to negligent

                                     7
Case 1:19-cv-13525-RMB-JS Document 25 Filed 10/27/20 Page 8 of 11 PageID: 364



infliction of emotional distress.         Defendant argues that

Plaintiff cannot prevail on contractual grounds, as his Amended

Complaint “cannot state a position inconsistent with the

original pleading” and the “law of the case” doctrine prevents

relitigation of the issue.       Defendant notes that Plaintiff

strenuously asserted in opposing Defendant’s prior Motion to

Dismiss that his filing “is and was NOT a Complaint regarding an

Implied Contract or Breach of Contract.” (Def’s Motion Brief at

6.)   Defendant also points out that this Court found that the

relationship between Plaintiff and Amazon did not implicate

contract law. (Def’s Motion Brief at 6, citing Dkt. No. 15 at

9.)   Finally, Defendant notes that the New Jersey Worker’s

Compensation Act is the exclusive remedy for any work-related

negligence claim, and that on this basis courts in the District

of New Jersey have routinely dismissed NIED claims asserted by

employees. (Def’s Motion Brief at 6-7.)

      Plaintiff opposes Defendant’s Motion.         As was the case in

his Opposition to Defendant’s previous Motion to Dismiss,

Plaintiff does not cite to any state or federal law.1            Plaintiff

does, however, make reference to “any employment contract . . .

[be]i[ng] binding with and by the traditional principles of



1 Plaintiff does reference a citation from Defendant’s Motion, Ditzel v.
University of Medicine and Dentistry, 962 F. Supp. 595, 608 (D.N.J. 1997), as
“disingenuous and very saddening[.]” (Pltf’s Opp. Brief at 7.) Plaintiff
also makes a puzzling offhand reference to the Statute of Frauds. (Id.)

                                      8
Case 1:19-cv-13525-RMB-JS Document 25 Filed 10/27/20 Page 9 of 11 PageID: 365



contract law[,]” and says that “Defendant violated the agreement

between each party[,] which too led to an emotional distress

that Plaintiff incurred[.]” (Pltf.’s Opp. Brief at 5.)

   a. Whether the Complaint States a Claim Upon Which Relief Can

      Be Granted

      The Court agrees with Defendant that Plaintiff’s Amended

Complaint, even when read in conjunction with the supporting

documentation provided and in the light most favorable to the

Plaintiff, does not state a claim upon which relief can be

granted.    As in the previous Complaint, Plaintiff does not

allege termination, wrongful or otherwise, by Amazon.           Nor does

Plaintiff allege that Amazon violated any existing New Jersey or

federal statute in its treatment of him.

      Plaintiff does, for the first time in these proceedings,

allege the existence of a binding contract between himself and

Amazon, and a breach of duties stemming therefrom.           However, to

accept such allegations at this juncture would not only “require

the Court to ignore Plaintiff’s [prior] repeated and explicit

disavowal of this theory of the case” (Dkt. No. 15 at 9), but

also mandate that the Court ignore its previous finding that

“Defendant’s analysis of . . . [a breach of contract] claim’s

lack of viability compelling given the set of facts alleged in

the Complaint” (Id. at 9-10) – a set of facts which the Amended

Complaint has not supplemented or otherwise modified.

                                     9
Case 1:19-cv-13525-RMB-JS Document 25 Filed 10/27/20 Page 10 of 11 PageID: 366



         b. Whether the Court Should Dismiss With Prejudice

       Defendant requests that the Court dismiss Plaintiff’s

Complaint with prejudice on the grounds that further amendment

would be futile.

       In its previous Opinion, the Court distinguished this case

from that of the plaintiff in Jackson, noting that, having at

hand only Mr. Missouri’s initial Complaint and his Opposition to

Defendant’s Motion, the Court did “not have at the ready so much

material from Mr. Missouri as to overcome the Circuit’s reminder

that ‘ordinarily’ the pro se plaintiff ‘must be given leave to

amend’ prior to a dismissal with prejudice.” (Dkt. No. 15 at

11.)   At this juncture, the Court now also has the benefit of

Mr. Missouri’s Amended Complaint, which has again failed to

allege a cause of action upon which relief may be granted, and

his Opposition, which has again failed to address the arguments

raised in Defendant’s Motion, and in fact contained arguments

directly at odds with those in his previous filing.            The Court

has no cause to believe that further opportunity for amendment

of Plaintiff’s Complaint would have an ameliorative impact on

these proceedings.2


2 The Court notes that to the extent Plaintiff wishes to assert a
breach of contract claim for which he in good faith alleges a
binding contract existed between the parties, this Court cannot
prevent the filing of such new complaint. The Court notes,
however, any such filing must be brought in good faith and if it
is not, a party is subject to sanctions.
                                     10
Case 1:19-cv-13525-RMB-JS Document 25 Filed 10/27/20 Page 11 of 11 PageID: 367




                                 CONCLUSION

      For the reasons stated in this Opinion, the Court will

grant Defendant’s Motion to Dismiss and dismiss the Amended

Complaint with prejudice.

      An appropriate Order will be entered.



Dated: October 27, 2020                   s/Renée Marie Bumb
                                          RENÉE MARIE BUMB
                                          UNITED STATES DISTRICT JUDGE




                                     11
